UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6506


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GREGORY MASON, a/k/a G,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Robert E. Payne, Senior
District Judge. (2:92-cr-00163-4)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Mason, Appellant       Pro Se.        Laura Marie Everhart,
Assistant United  States       Attorney,    Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory   Mason    appeals     the   district      court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)   (2006).     We    have   reviewed    the   record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Mason, No. 2:92-cr-

00163-4 (E.D. Va. Dec. 15, 2009).            We deny Mason’s motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument    would    not   aid    the

decisional process.

                                                                      AFFIRMED




                                      2